UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/29/2012 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 29, 2012 Semiannual Report to Shareholders DWS Dreman International Value Fund Contents 4 Performance Summary 7 Portfolio Summary 9 Investment Portfolio 13 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Financial Highlights 21 Notes to Financial Statements 30 Information About Your Fund's Expenses 32 Investment Management Agreement Approval 37 Summary of Management Fee Evaluation by Independent Fee Consultant 41 Account Management Resources 43 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary February 29, 2012 (Unaudited) Average Annual Total Returns as of 2/29/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year Life of Fund* Class A 5.61% -6.71% 15.55% -3.18% -0.26% Class C 5.16% -7.43% 14.67% -3.91% -0.99% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -0.47% -12.07% 13.29% -4.32% -1.30% Class C (max 1.00% CDSC) 4.16% -7.43% 14.67% -3.91% -0.99% No Sales Charges Class S 5.73% -6.44% 15.88% -2.91% 0.01% Institutional Class 5.72% -6.38% 15.82% -2.93% 0.01% Russell Global ex-U.S. Value Index + 3.88% -9.08% 22.22% -2.18% 0.85% ‡ Total returns shown for periods less than one year are not annualized. * The Fund commenced operations on July 5, 2006. Index returns began on June 30, 2006. Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year Life of Fund* Class A -11.96% 3.71% -5.57% -2.59% Class C -12.67% 2.91% -6.28% -3.32% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -17.02% 1.68% -6.68% -3.64% Class C (max 1.00% CDSC) -12.67% 2.91% -6.28% -3.32% No Sales Charges Class S -11.80% 4.02% -5.32% -2.33% Institutional Class -11.74% 3.97% -5.32% -2.34% Russell Global ex-U.S. Value Index + -15.05% 9.31% -4.35% -1.33% * The Fund commenced operations on July 5, 2006. Index returns began on June 30, 2006. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 20, 2011 are 1.57%, 2.37%, 1.39% and 1.28% for Class A, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 29 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * The Fund commenced operations on July 5, 2006. Index returns began on June 30, 2006. On June 21, 2010, the Fund was renamed DWS Dreman International Value Fund. Prior to June 21, 2010, the Fund was known as DWS International Value Opportunities Fund. + The Russell Global ex-U.S. Value Index measures the performance of the global equity market based on all investable equity securities, excluding companies assigned to the United States. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class C Class S Institutional Class Net Asset Value: 2/29/12 $ 8/31/11 $ Distribution Information: Six Months as of 2/29/12: Income Dividends $ Morningstar Rankings — Foreign Large Value Funds Category as of 2/29/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 94 of 25 3-Year of 89 5-Year of 39 Class C 1-Year of 32 3-Year of 94 5-Year of 54 Class S 1-Year 84 of 23 3-Year of 86 5-Year 87 of 33 Institutional Class 1-Year 81 of 22 3-Year of 87 5-Year 89 of 34 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at February 29, 2012 (21.6% of Net Assets) Country Percent 1. Gazprom OAO Extracts, transports and sells natural gas Russia 2.2% 2. Tata Motors Ltd. Manufactures cars and commercial automotive vehicles India 2.2% 3. LUKOIL Produces, refines, transports and markets oil and gas, mainly from Western Siberia Russia 2.2% 4. Komatsu Ltd. Sells construction and mining machinery Japan 2.2% 5. BASF SE Explores for and produces oil and natural gas Germany 2.2% 6. Barclays PLC Offers commercial and investment banking, insurance, financial, asset management and related services United Kingdom 2.2% 7. Banco Bilbao Vizcaya Argentaria SA Attracts deposits and offers investment banking services Spain 2.1% 8. Nomura Holdings, Inc. A holding company which manages financial operations Japan 2.1% 9. Agrium, Inc. Supplies nitrogen, potash and phosphate for agricultural, industrial and speciality use Canada 2.1% 10. Statoil ASA Explores for, produces, transports, refines and trades oil and natural gas Norway 2.1% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section on page 41 for contact information. Investment Portfolio as of February 29, 2012 (Unaudited) Shares Value ($) Common Stocks 98.4% Argentina 1.7% YPF Sociedad Anonima (ADR) (Cost $2,621,879) Australia 1.9% BHP Billiton Ltd. (ADR) (a) (Cost $2,579,433) Belgium 1.9% Delhaize Group (ADR) (Cost $3,064,224) Bermuda 1.8% Marvell Technology Group Ltd.* (Cost $2,318,914) Brazil 3.8% Petroleo Brasileiro SA (ADR) Vale SA (ADR) (Cost $4,774,215) Canada 9.6% Agrium, Inc. Barrick Gold Corp. Kinross Gold Corp. Nexen, Inc. Yamana Gold, Inc. (Cost $11,470,293) France 5.7% Sanofi (ADR) Societe Generale (ADR) Total SA (ADR) (a) (Cost $8,387,404) Germany 8.3% Allianz SE (ADR) BASF SE (ADR) Bayer AG (ADR) Siemens AG (ADR) (Cost $9,993,960) Hong Kong 3.1% China Mobile Ltd. (ADR) Seaspan Corp. (a) (b) (Cost $3,241,868) India 2.2% Tata Motors Ltd. (ADR) (a) (Cost $2,306,358) Ireland 1.9% Covidien PLC (b) (Cost $2,346,551) Israel 1.9% Teva Pharmaceutical Industries Ltd. (ADR) (Cost $2,518,843) Italy 1.9% Eni SpA (ADR) (Cost $2,431,804) Japan 7.9% Komatsu Ltd. (ADR) Nippon Telegraph & Telephone Corp. (ADR) Nomura Holdings, Inc. (ADR) Sumitomo Mitsui Financial Group, Inc. (ADR) (Cost $9,541,129) Korea 4.0% KB Financial Group, Inc. (ADR)* (a) SK Telecom Co., Ltd. (ADR) (a) (Cost $5,899,154) Netherlands 3.7% ING Groep NV (ADR)* (a) Royal Dutch Shell PLC (ADR) (Cost $5,057,297) Norway 2.1% Statoil ASA (ADR) (Cost $2,349,787) Russia 4.4% Gazprom OAO (ADR) (a) (c) LUKOIL (ADR) (Cost $5,582,072) Spain 5.7% Banco Bilbao Vizcaya Argentaria SA (ADR) (a) Banco Santander SA (ADR) Telefonica SA (ADR) (Cost $9,056,149) Switzerland 5.9% ABB Ltd. (ADR)* (a) Credit Suisse Group AG (ADR) UBS AG (Registered)* (b) (Cost $8,107,064) United Kingdom 19.0% AstraZeneca PLC (ADR) BAE Systems PLC (ADR) (a) Barclays PLC (ADR) BP PLC (ADR) Carnival PLC (ADR) HSBC Holdings PLC (ADR) (a) Prudential PLC (ADR) Smith & Nephew PLC (ADR) (a) Unilever PLC (ADR) Vodafone Group PLC (ADR) (a) (Cost $25,148,916) Total Common Stocks (Cost $128,797,314) Securities Lending Collateral 17.3% Daily Assets Fund Institutional, 0.26% (d) (e) (Cost $21,044,152) Cash Equivalents 2.4% Central Cash Management Fund, 0.10% (d) (Cost $2,938,436) % of Net Assets Value ($) Total Investment Portfolio (Cost $152,779,902)+ Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security + The cost for federal income tax purposes was $153,213,561. At February 29, 2012, net unrealized depreciation for all securities based on tax cost was $9,274,770. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,679,623 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,954,393. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at February 29, 2012 amounted to $20,419,757, which is 16.7% of net assets. (b) Listed on the New York Stock Exchange. (c) Listed on the London Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 29, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and/or Other Equity Investments Argentina $ $
